PER CURIAM.
Defendant was charged by an information filed January 11, 1972, with unlawful possession of a controlled substance. The offense allegedly occurred on July 25, 1971. Defendant was found guilty as charged and this appeal followed.
*222The defendant argues on appeal that the title to Chapter 229 of the 1970 Session Laws, under which he was convicted, is constitutionally inadequate. We considered this same issue in the case of State v. Matteson, 1973, 87 S.D. 216, 205 N.W.2d 512, and the issue was resolved in favor of the defendant.
Accordingly, as the present act was committed during the defective title period, we are compelled to reverse the judgment of conviction.
Reversed.
WOLLMAN, J., dissents.
DOYLE, J., not participating.